and accompanying documentation, we have no way of properly evaluating
                 the petition."). For this reason, we
                             ORDER the petition DENIED.



                                                                          ,eg-Ot‘   , C.J.
                                                            Hardesty


                                                                                       J.
                                                            wasCilskar
                                                            Parraguirre


                                                                             nr-s      J.
                                                            Douglas



                 cc:   Hon. Elissa F. Cadish, District Judge
                       Emilio Eavalio Arenas
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A    e